DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 12 and 52 – 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement filed 6/12/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
In claim 59 (and all dependent claims), “the placing step” is being interpreted as “placing a quantity of ground meat on a griddle surface,” recited in line 3 of claim 59. “The articulating step” is being interpreted as “articulating an upper platen into engagement with the quantity of ground meat,” recited in line 4. “The positioning step” is being interpreted as “positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step,” recited in lines 6-7.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59 – 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 59 recites, “A method of preparing a burger having a periphery of decreased thickness relative to a central portion of the burger, comprising ... the quantity of ground meat placed on the griddle surface by the placing step having a volume greater than the cooking volume, wherein the positioning step comprises compressing the quantity of ground meat between the concave cavity of the upper platen and the griddle surface, such that a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume, whereby the portion of the quantity of ground meat escaping the cooking volume comprises the periphery of decreased thickness relative to the central portion of the burger.” Claim 59 was not included in the originally-filed claims, and the disclosure as filed does not describe this method. While paragraph [00139] of the specification recites, “food product F is a ground meat puck having a volume of between about 5-15 cubic inches, with the volume of cavity 415 or 615 being about equal to (or in some cases, slightly less than) this range,” this does not provide support for the invention of claim 59. Additionally, it is not inherent 
Claim 60 recites, “wherein: the concave cavity comprises a plurality of concave cavities.” The disclosure as filed does not provide support for this limitation. It is unclear if this is intended to mean that the upper platen comprises a plurality of concave cavities, as shown in Applicant’s Fig. 27, or if this is intended to mean that there are a plurality of concave cavities within the concave cavity of the upper platen, as recited in claim 60. If this is intended to mean that there are a plurality of concave cavities within the concave cavity of the upper platen, then the disclosure as filed does not support this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60 – 63 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites, “wherein: the concave cavity comprises a plurality of concave cavities.” It is unclear if this is intended to mean that the upper platen comprises a plurality of concave cavities, as shown in Applicant’s Fig. 27, or if this is intended to mean that there are a plurality of concave cavities within the concave cavity of the upper platen.
wherein the concave cavity is symmetrical about a central pivot point to create a domed shape.” The meaning of the term “pivot” in the phrase “central pivot point” is unclear. The specification refers to the “central pivot point” as follows: “the concave shape of cavity 415 is generally symmetrical about a central pivot point to create a "crowned" or domed shape as best seen in Fig. 29” [00136]. Cavity 415, shown in Fig. 29, does not appear to have a “central pivot point.” Rather, it appears that the concave cavity may be symmetrical about a central point (at the top of the cavity). Therefore, it is unclear whether the term “pivot” in this phrase relates to the pivoting of the upper platen (as shown in, for example, Fig. 25), or whether the phrase should simply recite “central point” rather than “central pivot point.”
Claim 66 recites the limitation " the domed press plate." There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “domed press plate” is intended to be the upper platen, which comprises a concave cavity, as recited in claim 59, or some other element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59, 64 – 67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Calzada et al. (US 2007/0077338) in view of Ryan et al. (US 2013/0280397) and Scannell (US 6,327,968).
Regarding claim 59, Calzada discloses a method of preparing a burger, comprising: 

articulating an upper platen (Fig. 1, “upper platen 16,16' “ [0036] into engagement with the quantity of ground meat (claim 1 of Calzada recites a method of cooking comprising, “adjusting the gap spacing between the platens so that during an initial stage of the cooking the gap spacing is less than a nominal initial uncooked thickness of the food product”).
Calzada does not expressly disclose wherein the upper platen comprises a concave cavity, and wherein the articulating step comprising positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step, such that when the upper platen is in a closed configuration near the griddle surface, the concave cavity cooperates with the griddle surface to define a cooking volume.
Ryan is directed toward a “method for preparing food” [Title], comprising utilizing a “tool for manipulating and shaping food products, such as ground meats” [Abstract]. Ryan discloses placing a quantity of meat on a heated surface, such as a griddle [0046], and “a food processing tool is applied 30 to shape and apply force to the portion. Providing such force deforms the portion to a desired size and thickness” [0046].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the upper platen comprises a concave cavity, and wherein the articulating step comprising positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step, such that when the upper platen is in a closed configuration near the griddle surface, the concave cavity cooperates with the griddle surface to define a cooking volume. This allows for “shaping the food product generally to a desired size and shape” [0007], as recognized by Ryan.
Calzada / Ryan does not expressly disclose the quantity of ground meat placed on the griddle surface by the placing step having a volume greater than the cooking volume, wherein the positioning step comprises compressing the quantity of ground meat between the concave cavity of the upper platen and the griddle surface, such that a portion of the ground meat escapes the cooking volume and 
Scannell is directed toward a system and method for producing par-baked pizza crusts [Title]. The invention of Scannell is in the same field of endeavor as Applicant’s invention, which is a method of preparing a food product by forming a food product into a desired shape. Scannell discloses wherein a food product (“dough portion 30”) is positioned in a recess of pan 100. “Lid assembly 200 forms dough portion 30 into the desired shape of pizza crust 62” [Col. 7, lines 43-44]; see Fig. 5, and Fig. 6 showing “rim 66 of pizza crust 62” [Col. 7, line 63]. This indicates that a portion of the quantity of dough escapes the volume of the recess of pan 100.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quantity of ground meat placed on the griddle surface by the placing step having a volume greater than the cooking volume, wherein the positioning step comprises compressing the quantity of ground meat between the concave cavity of the upper platen and the griddle surface, such that a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume, whereby the portion of the quantity of ground meat escaping the cooking volume comprises the periphery of decreased thickness relative to the central portion of the burger. This is merely the application of a known technique of pressing a food product into a desired shape, applied to a known method of preparing a burger.

    PNG
    media_image1.png
    340
    400
    media_image1.png
    Greyscale

Fig. 1 of Calzada

    PNG
    media_image2.png
    317
    450
    media_image2.png
    Greyscale

Fig. 1 of Ryan


    PNG
    media_image3.png
    358
    1146
    media_image3.png
    Greyscale

Figs. 5 and 6 of Scannell
Regarding claim 64, Calzada does not expressly disclose wherein the quantity of ground meat has a volume between 5-15 cubic inches and, after the positioning step, a diameter between 3-6 inches and a thickness between 0.2 and 2.0 inches.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the quantity of ground meat has a volume between 5-15 cubic inches and, after the positioning step, a diameter between 3-6 inches and a thickness between 0.2 and 2.0 inches., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 65, Calzada discloses wherein the griddle surface is a planar cooking surface (see Fig. 1 and Fig. 4A).

Regarding claim 66, Calzada does not expressly disclose wherein the griddle surface defines an uninterrupted plane under the domed press plate and beyond the periphery of the concave cavity when the upper platen is in the closed configuration.
However, Calzada discloses a griddle surface with an uninterrupted plane, as shown in Fig. 1. Additionally, Ryan discloses a press plate comprising a cavity, and describes utilizing the press plate on a griddle, as described in the rejection of claim 59.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the griddle surface defines an uninterrupted plane under the domed press plate and beyond the periphery of the concave cavity when the upper platen is in the closed configuration, such that a burger having a desired shape can be cooked on a griddle.

Regarding claim 67, Calzada discloses wherein the articulating step comprises rotating the upper platen from an open configuration, in which the upper platen is angled with respect to the griddle surface, to the closed configuration, in which the upper platen is substantially parallel to the griddle surface (see Figs. 1 and 2).

Regarding claim 69, Calzada discloses further comprising heating the upper platen (“Upper platens 16,16' typically include a body portion 34,34' having an electric heater (not shown) embedded within body portion 34,34'” [0036]).

Claims 60 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over Calzada / Ryan / Scannell in view of Bartolucci et al. (US 2012/0244250).
Regarding claim 60, Calzada discloses wherein the placing step comprising placing a plurality of ground meat items on the griddle surface (see Fig. 1).

Bartolucci is directed toward a process and apparatus for producing bakery products in the form of half-shells [Title]. The invention of Bartolucci is in the same field of endeavor as Applicant’s invention, which is a method of preparing a food product by forming a food product into a desired shape. Bartolucci discloses a plurality of concave cavities (see Fig. 4).
Therefore, given Bartolucci’s disclosure of utilizing a plurality of concave cavities in order to produce a plurality of food products, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the concave cavity comprises a plurality of concave cavities, and the articulating step comprises positioning each of the plurality of concave cavities to receive a respective one of the plurality of ground meat items, in order to produce a plurality of food products at once.

Regarding claim 61, Calzada / Ryan / Scannell does not expressly disclose wherein the plurality of concave cavities are arranged side-by-side.
Bartolucci discloses wherein a plurality of concave cavities are arranged side-by-side (see Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of concave cavities are arranged side-by-side. This is merely the use of a known arrangement of a plurality of concave cavities, applied to a known method of preparing a burger.

Regarding claim 62, Calzada / Ryan / Scannell does not expressly disclose wherein the concave cavity is symmetrical about a central pivot point to create a domed shape, whereby the articulating step comprises forming the quantity of ground meat into a correspondingly domed burger.
Bartolucci discloses wherein a concave cavity is symmetrical about a central point to create a domed shape (see Figs. 1 and 4).
.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Calzada / Ryan / Scannell / Bartolucci in view of Jones et al. (US 2014/0161953) and the YouTube video at https://www.youtube.com/watch?v=S30yEQOD_-A.
Regarding claim 63, Calzada / Ryan / Scannell / Bartolucci does not expressly disclose wherein the quantity of ground meat comprises a cylindrical puck-shaped patty, the positioning step comprising making initial contact with an upper outer edge of the cylindrical puck-shaped patty and thereafter rolling the upper outer edge outwardly and downwardly, whereby the positioning step effectively mimics a rocking action typically employed by a manual flattening operation by a spatula.
Jones is directed toward a cooking grill [Title] for cooking, for example, “hamburgers” [0051]. Jones discloses wherein a quantity of ground meat comprises a cylindrical puck-shaped patty (see Fig. 3, showing “food product 69” [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the quantity of ground meat comprises a cylindrical puck-shaped patty. This is merely the simple substitution of one initial shape of ground meat, as shown in Fig. 3 of Jones, for another, as shown in Fig. 1 of Calzada, to ultimately create a food product with a desired shape.
The YouTube video at https://www.youtube.com/watch?v=S30yEQOD_-A is directed toward a method of cooking a burger. This YouTube video shows a rocking action applied to a quantity of ground beef to perform a manual flattening operation (see, in particular, the video from time 1:10 through 1:32).
.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Calzada / Ryan / Scannell in view of Harter et al. (US 5,934,182).
Regarding claim 68, Calzada / Ryan / Scannell does not expressly disclose further comprising, after the positioning step, venting steam during a cooking operation.
Harter is directed toward a two surface grill [Title] comprising an upper platen and a griddle surface (Fig. 3). Harter discloses, “For optimal cooking results, microprocessor 43 can be programmed to follow the following steps: precisely apply pressure to the food item to sear the underside of the food; raise the upper platen 20 to release any trapped steam from the food; and precisely lower upper platen 20 again to apply pressure to the food and sear the upper surface of the food" [Col. 7, lines 45-50].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising, after the positioning step, venting steam during a cooking operation. This “can create a finished food product having improved appearance and taste” [Col. 7, lines 53-54], and provides “optimal cooking results,” as recognized by Harter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761